Citation Nr: 0326985	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-09 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for residuals, left 
ankle injury.

3.  Entitlement to service connection for a thoracic spine 
disorder, claimed as a back/thoracic spine disorder.

4.  Entitlement to an initial compensable evaluation for a 
ganglion cyst, left wrist.

5.  Entitlement to an initial compensable evaluation for 
bilateral axillary scars residual to axillary surgeries.

6.  Entitlement to service connection for right otitis media 
and left otitis externa.

7.  Entitlement to service connection for an anxiety 
disorder.

8.  Entitlement to service connection for corns and calluses, 
bilateral feet.  

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for a cyst in the 
breast.

11.  Entitlement to service connection for acid reflux.

12.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1998.  

These claims are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  By a rating decision issued in September 1999, the 
RO, in pertinent part, denied claims of entitlement to 
service connection for mitral valve prolapse; scoliosis, 
thoracic spine (claimed as a back/thoracic spine disorder); 
residuals, left ankle injury; right otitis media; left otitis 
externa; anxiety disorder; bilateral corns and calluses of 
the feet; headaches; a cyst in the breast; acid reflux; and a 
bilateral knee disorder.  The RO granted service connection 
for a ganglion cyst, left wrist, and for scars as residuals 
of bilateral axillary surgery, and assigned noncompensable 
initial evaluations for each of these disabilities.  

In February 2000, the veteran specifically disagreed with the 
denials of service connection for mitral valve prolapse; 
residuals, left ankle injury; and a thoracic spine disorder; 
and disagreed with the noncompensable initial evaluations for 
a ganglion cyst, left wrist, and for bilateral axillary 
scars.  The RO issued a statement of the case (SOC) as to 
those five issues in March 2000.  The veteran's timely 
substantive appeal was received in May 2000.  These issues 
are addressed in the REMAND below.

However, in her May 2000 substantive appeal, the veteran also 
expressed disagreement with the denials of service connection 
for right otitis media, left otitis externa, anxiety 
disorder, and a bilateral "face" disorder, which the Board 
interprets as disagreement with the denial of service 
connection for corns and calluses, bilateral feet.  This 
statement constitutes a timely notice of disagreement (NOD) 
as to the claims not included in the February 2000 NOD.  The 
veteran has not been provided a SOC as to these claims.  
Where a claimant files a notice of disagreement and a SOC has 
not been issued, REMAND for issuance of the SOC is 
appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).  
These claims are, therefore, addressed in the REMAND appended 
to this decision. 

In a letter issued in April 2001, the RO notified the veteran 
that the September 1999 denials of claims for service 
connection on the basis that the claims were not well-
grounded would be reviewed, based on a provision in the 
Veterans Claims Assistance Act of 2000 authorizing review of 
claims denied as not well-grounded between July 14, 1999, and 
enactment of the VCAA in November 2000.  The claims the RO 
advised her would be reviewed, which had not already been 
addressed in the veteran's February 2000 and May 2000 NODs, 
included claims of service connection for headaches, a cyst 
in the breast, acid reflux, and a bilateral knee disorder.  
Reconsideration of these claims has not yet been 
accomplished.  

The veteran has requested that VA issue a SOC as to the 
claims to be readjudicated under the VCAA.  The Board notes 
that the veteran has submitted additional claims duplicating 
some claims for which benefits are already pending.  The 
submission of a duplicate claim does not terminate an already 
pending, but unadjudicated claim, or an appealed claim.  The 
pending claims remain open.  As discussed in more detail 
below, a claimant can file a NOD with VA's refusal to 
adjudicate pending claims.  The Board will interpret the 
veteran's statements in such a manner, and these issues are 
also REMANDED for issuance of the requested SOC.

In addition, the Board notes that the veteran initially 
sought service connection for a disorder manifested by chest 
wall pain and squamous cell cancer.  The claims were denied 
as not well grounded, on the basis that the claimed 
conditions were a finding, not a medical diagnosis.  These 
claims were not included in the RO's April 2001 notice to the 
veteran of the claims to be reconsidered under the VCAA.  It 
is the Board's opinion that, as the RO reviewed the September 
1999 rating decision for readjudication under the VCAA, these 
claims should have been included in the claims for 
readjudication.  These issues are REFERRED to the RO for 
appropriate action.  


REMAND

A.  Claims for which an appeal has been perfected

Veterans Claims Assistance Act

Most of the five claims for which the veteran has perfected 
an appeal to the Board (Issues #1-5 on the title page) must 
be remanded for compliance with the notice and duty to assist 
provisions contained in the VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment and Bernklau 
cited therein, was that proceedings were complete before VA 
when the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that she has done 
so. 

Here are the particular deficiencies in this case.  First, 
the VCAA notice letter sent to the veteran in April 2001 only 
addressed what was needed to substantiate a claim for service 
connection.  Even then, it did not address the mitral valve 
prolapse and thoracic spine claims.  VCAA notification must 
be specific to the claim, and the April 2001 letter in no way 
informed the veteran what evidence was needed to substantiate 
her claims for higher ratings.  See Quartuccio, supra.  
Second, the RO included 38 C.F.R. § 3.159, the regulation 
implementing the VCAA, in the August 2003 supplemental 
statement of the case (SSOC) that addressed these claims.  
Even if the Board were to assume that providing such a 
citation is sufficient VCAA compliance, the fact is that the 
veteran has a one-year time period to respond to VCAA 
notification.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003).  That one-
year period has not expired, so for due process reasons, the 
Board must remand these claims.

Evidentiary development

On the veteran's claim for service connection for a thoracic 
spine disorder, the RO denied the claim finding that the 
disorder is congenital or developmental.  This is not 
necessarily true.  See Guetti v. Derwinski, 3 Vet. App. 94 
(1992) (noting the onset of scoliosis can be caused by 
different factors).  There is no medical evidence in the file 
upon which the Board could rely that actually states the 
veteran's scoliosis is congenital in origin.  For this 
reason, a medical opinion is needed.  Also, VA's General 
Counsel has set out a change in the interpretation of the 
requirements for rebutting the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  VAOPGCPREC 3-
2003.  The new General Counsel opinion must be applied on 
REMAND, and, if it is determined that the presumption of 
soundness has been rebutted, VA must develop for a medical 
opinion as to whether the thoracic spine disorder was 
aggravated in service, including whether mechanical lumbar or 
thoracic pain represents aggravation.  

The Board also finds that a medical opinion is needed as to 
whether the veteran's diagnosed mitral valve prolapse is 
actually a "finding," as the RO stated, or the cause of or 
a manifestation of any chronic cardiac disorder.  The Board 
does not possess the medical expertise to conclude mitral 
valve prolapse is a finding, as opposed to a disability, and 
there is no objective evidence in the record upon which the 
Board could make such a determination.

B.  Claims for which a NOD remains pending

As noted in the Introduction, the veteran has disagreed with 
the RO's September 1999 denials of service connection for 
right otitis media, left otitis externa, anxiety disorder, 
and corns and calluses, bilateral feet.  This NOD was 
contained in her May 2000 substantive appeal.  The veteran's 
notice of disagreement is still pending.

In a May 2002 statement to a member of the U.S. Congress, 
which was then forwarded to VA, the veteran discussed the 
fact that she had several claims pending reconsideration 
under the VCAA, as she was informed in an April 2001 letter, 
and she indicated that she had been unable to obtain 
resolution of these claims from the RO.  The Board construes 
the veteran's statement to be a notice of disagreement with 
the failure of the RO to consider and adjudicate the issues 
identified in the April 2001 letter (service connection for 
headaches, a cyst in the breast, acid reflux, and a bilateral 
knee disorder).  See Isenbart v. Brown, 7 Vet. App. 537 
(1995) (NOD can attach to an RO's failure to adjudicate a 
claim which was properly before it so long as the NOD can be 
fairly read as encompassing the RO's failure to adjudicate 
that particular claim); Garlejo v. Brown, 10 Vet. App. 229 
(1997).  

It is proper to remand these claims because the veteran has 
not been provided a Statement of the Case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, an issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1.  Unless legal precedent is issued after the date 
of this Board decision which makes it clear that 
the VCAA does not apply to claims filed before 
November 9, 2000, review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  

Notify the veteran of what evidence is required to 
substantiate her claims for service connection for 
mitral valve prolapse, residuals of a left ankle 
injury, and a thoracic spine disorder, and the 
claims for higher/increased ratings for the 
service-connected ganglion cyst on the left wrist 
and axillary scars; including what evidence, if 
any, the veteran is to submit; and what evidence VA 
will obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  Schedule the veteran for an orthopedic 
examination to determine the nature, 
etiology, and onset of each thoracic spine 
disorder present.  The examiner should state 
the following:
?	What is(are) the diagnosis(es) for the 
veteran's current back disorder(s)?  Is 
any acquired disorder as likely as not 
related to the veteran's military 
service?
?	If scoliosis is found, is this a 
congenital or development defect?  Was 
this condition aggravated by the 
veteran's military service?
The examiner's attention is directed to 
service medical records showing treatment for 
scoliosis with mechanical back pain/thoracic 
dysfunction with myofascitis.

3.  Schedule the veteran for a cardiac 
examination to determine whether she has any 
actual disorder or disability as a result of 
mitral valve prolapse or whether mitral valve 
prolapse is merely an incidental finding with 
no resulting disability.  

4.  If appropriate, based on length of time 
that has passed since the last VA examination 
or evidence indicating a possible change in 
disability, schedule the veteran for VA 
examinations for the residuals of ganglion 
cyst, left wrist, and the bilateral axillary 
scars.  

5.  Then, after ensuring that the VA 
examination reports are adequate, 
readjudicate the claims for service 
connection for mitral valve prolapse, 
residuals of a left ankle injury, and a 
thoracic spine disorder, and claims for 
higher ratings for residuals of ganglion 
cyst, left wrist, and the bilateral axillary 
scars.  In readjudicating the thoracic spine 
claim, please consider the revised 
interpretation of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304.  See VAOPGCPREC 3-2003.  

If any of these claims remains denied, issue 
the veteran and her representative a SSOC.  
Allow an appropriate period of time for 
response, and then return these claims to the 
Board, if appropriate.

6.  Provide the veteran and her 
representative a statement of the case as to 
the issues of entitlement to service 
connection for right otitis media, left 
otitis externa, anxiety disorder, corns and 
calluses of both feet, headaches, a cyst in 
the breast, acid reflux, and a bilateral knee 
disorder.  See discussion above concerning 
pending NODs and pending VCAA 
readjudications.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal is 
not filed, a claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, a claim should be 
returned to the Board for appellate 
consideration, if appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until further notice.  

This case must be afforded expeditious treatment.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

